Citation Nr: 0519389	
Decision Date: 07/18/05    Archive Date: 07/22/05	

DOCKET NO.  02-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Whether the veteran is entitled to improved disability 
pension benefits based upon his income.   

(The issue of entitlement to service connection for chronic 
obstructive pulmonary disease is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  


FINDING OF FACT

As of April 2002 the veteran's annual countable income 
consisted of his Social Security benefits and Social Security 
benefits for his spouse; this amount exceeded $12,516.  


CONCLUSION OF LAW

The veteran's countable annual income is in excess of the 
limit for payment of improved disability pension benefits.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.271, 3.272 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing regulations provide that payments of any kind from 
any source shall be counted as income in the year in which 
received unless specifically excluded under 38 C.F.R. § 
3.272.  38 C.F.R. § 3.271(a) (2004).  This would include 
recurring income such as Social Security benefits.  Id.  

The maximum annual income limitation for a veteran with a 
spouse from December 1, 2001, was $12,516.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23 (2004); M21-1, 
Part one.  

When the veteran submitted his claim in April 2002, he 
reported that he received Social Security benefits in the 
monthly amount of $1,322, and that his spouse received Social 
Security benefits in the monthly amount of $679.06.  

Therefore, the evidence reflects that the veteran's annual 
income, in April 2002, was in excess of $23,000.  At that 
time, the maximum annual income limitation for a veteran and 
his spouse was $12,516.  A March 2005 report of contact 
reflects that the veteran indicated that he was aware that 
his income exceeded the maximum annual income limitation for 
pension purposes and desired to withdraw his appeal with 
respect to the issue of whether his income exceeded the 
maximum annual limitation for an award of disability pension 
benefits.  (He did not, however, submit a written withdrawal 
of his appeal, as required by 38 C.F.R. § 20.204.)  
Therefore, all of the evidence supports the conclusion that 
the veteran's countable annual income exceeded the maximum 
yearly limit of $12,516.  Accordingly, all of the evidence is 
against the veteran's claim of entitlement to improved 
disability pension benefits because his income is excessive.  

Since the law and not the evidence is dispositive with 
respect to this issue, the appeal with respect to the issue 
of whether the veteran is entitled to improved disability 
pension benefits based on his income is terminated due to 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 
3.159(b)(c) (2004).  

In his claim, the veteran reported income that exceeded the 
limits for entitlement to pension.  Although a July 2002 
notice to the veteran informed him that he could reapply for 
pension if his income dropped or medical expenses he paid 
increased, where the law is determinative of the issue on 
appeal, there is no further evidence to be developed.  
Accordingly, VCAA, which governs the development of evidence 
for VA claims and appeals, is not applicable to this issue, 
and no further action is necessary for compliance with the 
VCAA with respect to the issue of whether the veteran is 
entitled to improved disability pension benefits based upon 
his income.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(because the law, and not the evidence, is dispositive of 
this claim, the VCAA is not applicable).  The veteran's 
entitlement to improved disability pension benefits based 
upon his income has been denied due to absence of legal 
merit.  See Sabonis.  


ORDER

The veteran is not entitled to improved disability pension 
benefits based upon his income, and the appeal is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


